PER CURIAM:
Everton Anthony Surgeon, a native and citizen of Jamaica, seeks review of an order of the Board of Immigration Appeals (Board) denying his motions to reopen and reconsider. We have reviewed the administrative record and Surgeon’s claims and find that the claims are without merit. See Afanwi v. Mukasey, 526 F.3d 788 (4th Cir.2008) (holding that there is no constitutional right under the Fifth Amendment to effective assistance of counsel in removal proceedings). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Surgeon (B.I.A. Mar. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.